Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of July 31, 2007 (the “Effective Date”) by and between AMAG Pharmaceuticals,
Inc., a Delaware corporation with offices at 125 CambridgePark Drive, 6th Floor,
Cambridge, MA 02140 (the “Company”) and David A. Arkowitz, of 627 Chestnut
Street, Waban, MA 02468  (“you”).

Whereas, the Company and you wish to amend and restate the Employment Agreement
dated as of April 5, 2007 by and between you and the Company (the “Original
Agreement”).

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree to amend and restate the Original Agreement as follows:

1.             Position; Duties.

a)             Position.  You shall serve as Chief Financial Officer and Chief
Business Officer of AMAG, reporting to the Chief Executive Officer of the
Company.

b)            Duties.  You shall perform for the Company the duties customarily
associated with the office of Chief Financial Officer and Chief Business
Officer, including but not limited to the accounting, financial reporting,
financial planning and analysis, tax, treasury, investor relations, and
corporate business development functions, and such other duties as may be
assigned to you from time to time by the Company’s Chief Executive Officer
(“CEO”) or the Company’s Board of Directors (the “Board”) that are consistent
with the duties normally performed by those performing the role of the most
senior executives of similar entities.  You shall devote substantially your full
business time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company and will not undertake or engage in any
other employment, occupation or business enterprise; provided, however, that you
may participate as a member of the board of directors or advisory board of other
entities and in professional organizations and civic and charitable
organizations; provided further, that any such positions are disclosed to the
Board or the Audit Committee thereof and do not materially interfere with your
duties and responsibilities to the Company.  You shall be based in the Company’s
principal offices, which currently are in Cambridge, Massachusetts.

2.             Term.  The term of this Agreement shall be for a three (3) year
period commencing on the Effective Date unless terminated earlier pursuant to
Section 4 below (the “Term”).  You may continue to be employed by the Company
beyond the Term of this Agreement, but such employment shall be on such terms
and conditions as you and the Company then may agree.  The parties will enter
into discussions regarding their respective intentions to renew this Agreement
within ninety (90) days of expiration of the Term.

3.             Compensation and Benefits.  The Company shall pay you the
following compensation and benefits for all services rendered by you under this
Agreement:


--------------------------------------------------------------------------------


a)             Base Salary.  The Company will pay you an initial base salary
(“Base Salary”) at the annualized rate of $300,000, minus withholdings as
required by law and other deductions authorized by you, which amount shall be
paid in equal installments at the Company’s regular payroll intervals, but not
less often than monthly.  Your base salary may be increased annually by the
Board or the Compensation Committee of the Board in their sole discretion.

b)            Bonus.  You will be eligible to receive an annual performance
bonus of up to 40% of Base Salary for each fiscal year during the term of this
Agreement beginning with the fiscal year ending December 31, 2007 based on the
extent to which, in the discretion of the Board or the Compensation Committee in
consultation with the Chief Executive Officer, you achieve specific and
measurable individual and company performance objectives established by the
Board or Compensation Committee in consultation with the Chief Executive Officer
and communicated to you in advance.  The exact amount of the bonus for any year
during the term shall be determined by the Board or the Compensation Committee
in its sole discretion and may be more than the target bonus in the event you
achieve all of your personal and company performance objectives or less than the
target bonus if you do not achieve all of your personal and company performance
objectives.  Unless otherwise provided herein, no bonus shall be deemed to have
been earned by you for any year in which you are not actively employed by the
Company on the last day of the fiscal year to which the bonus relates.

c)             Options.  You shall be eligible to receive stock options or other
equity compensation under the Company’s equity incentive plans as recommended by
the Chief Executive Officer and approved by the Board of Directors or the
Compensation Committee from time to time.

d)            Vacation.  You will receive four (4) weeks of paid vacation per
calendar year which shall accrue ratably on a monthly basis.

e)             Benefits.  You will be eligible to participate in all group
health, dental, 401(k), and other insurance and/or benefit plans that the
Company may offer to similarly situated executives of the Company from time to
time on the same terms as offered to such other executives.

f)             Business Expenses.  The Company will reimburse you for all
reasonable and usual business expenses incurred by you in the performance of
your duties hereunder in accordance with the Company’s expense reimbursement
policy.

4.             Termination.  Your employment with the Company may be terminated
prior to the expiration of the Term as follows:

a)             Death.  This Agreement shall terminate automatically upon your
death.

b)            Disability.  The Company may terminate your employment in
accordance with applicable laws in the event that you shall be prevented, by
illness, accident, disability or any other physical or mental condition (to be
determined by means of a written opinion of a

2


--------------------------------------------------------------------------------


competent medical doctor chosen by mutual agreement of the Company and you or
your personal representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

c)             By the Company for Cause.  The Company may terminate your
employment for “Cause” upon written notice to you.  For purposes of this
Agreement, “Cause” shall mean any of: (i) fraud, embezzlement or theft against
the Company or any of its affiliates; (ii) you are convicted of, or plead guilty
or no contest to, a felony; (iii) willful nonperformance by you (other than by
reason of illness) of your material duties hereunder and failure to remedy such
nonperformance within ten (10) business days following written notice from the
Chief Executive Officer or the Board identifying the nonperformance and the
actions required to cure it; or (iv) you commit an act of gross negligence,
engage in willful misconduct or otherwise act with willful disregard for the
Company’s best interests, and you fail to remedy such conduct within ten (10)
business days following written notice from the Chief Executive Officer or the
Board identifying the gross negligence, willful misconduct or willful disregard
and the actions required to cure it (if such conduct can be cured).

d)            By the Company Other Than For Death, Disability or Cause.  The
Company may terminate your employment other than for Cause, disability or death
upon thirty (30) days prior written notice to you.

e)             By You For Good Reason or Any Reason.  You may terminate your
employment at any time with or without Good Reason upon thirty (30) days prior
written notice to the Company.  For purposes of this Agreement, “Good Reason”
shall mean that any of the following occurs without your prior written consent:
(i) a material adverse change in your position, duties or responsibilities; (ii)
a material reduction by the Company in the total annual compensation that you
are then eligible to receive, unless such reduction is in connection with a
proportionate reduction of compensation applicable to all other executive
officers; (iii) any relocation of your principal place of business to a location
more than 50 miles from the Company’s current executive offices in Cambridge,
MA; or (iv) a material breach by the Company of any of the terms or provisions
of this Agreement and failure to remedy such breach within thirty (30) days
following written notice from you identifying the breach.

5.             Payment Upon Termination.  In the event that your employment with
the Company terminates, you will be paid the following:

a)             Termination for Any Reason.  In the event that your employment
terminates for any reason, the Company shall pay you for the following items
that were earned and accrued but unpaid as of the date of your termination: (i)
your Base Salary; (ii) a cash payment for all accrued, unused vacation
calculated at your then Base Salary rate; (iii) reimbursement for any unpaid
business expenses; and (iv) such other benefits and payments to which you may be
entitled by law or pursuant to the benefit plans of the Company then in effect. 
In addition, if your employment terminates due to your death, the Board or the
Compensation Committee, in consultation with the CEO, shall determine the extent
to which any of the individual performance objectives established pursuant to
Section 3(b) above were met as of the

3


--------------------------------------------------------------------------------


time of your death.  If, based on that determination, the Board or the
Compensation Committee determines that a bonus is due, the Company shall pay
your estate an amount equal to such bonus, pro-rated for the portion of the
fiscal year elapsed as of the time of your death.

b)            Termination Without Cause or for Good Reason.  In addition to the
payments provided for in Section 5(a), in the event that (i) the Company
terminates your employment other than for death, disability or Cause pursuant to
Section 4(d) or you terminate your employment for Good Reason pursuant to
Section 4(e); (ii) you comply fully with all of your obligations under all
agreements between the Company and you; and (iii) you execute, deliver to the
Company and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company and its directors, officers, employees, agents, successors
and assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then the Company will provide you with twelve (12) months of
severance pay based on your then current Base Salary. The foregoing severance
shall be paid in equal installments over the severance period in accordance with
the Company’s usual payroll schedule.  This Section 5(b) shall not apply during
the one year period following a Change of Control (as defined below), in which
case Section 5(c) shall apply.

c)             Change of Control.  Upon a Change of Control, fifty percent (50%)
of the unvested options to purchase common stock, restricted stock units and
other equity incentives then held by you shall become immediately vested and the
remaining unvested amount shall continue to vest in accordance with the
applicable remaining vesting schedule.  Further, in the event that (i) within
one year from the date a Change of Control (as defined below) of the Company
occurs, the Company (for purposes of this section, such term to include its
successor) terminates your employment other than for Cause pursuant to Section
4(c), death or disability or you terminate your employment with Good Reason;
(ii) you comply fully with all of your obligations under all agreements between
the Company and you; and (iii) you execute, deliver to the Company and do not
revoke a general release (in a form acceptable to the Company) releasing and
waiving any and all claims that you have or may have against the Company and its
directors, officers, employees, agents, successors and assigns with respect to
your employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then:

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule;

·                  the Company will pay you one times the average annual bonus
paid to you over the preceding three years, provided that in no event will a
year prior to the year ended December 31, 2007 be used in this calculation;

·                  the Company will continue your health and dental coverage
until the earlier of: (i) twenty four (24) months from the date of termination
of your employment; or (ii) the date you are provided with health and dental
coverage by another employer’s health and dental plan; and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

4


--------------------------------------------------------------------------------


For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.

6.             Nonsolicitation Covenant.  In exchange for the consideration
provided by this Agreement, you shall not, for a period of one year following
the termination of your employment with the Company for any reason, directly or
indirectly, whether through your own efforts, or in any way assisting or
employing the assistance of any other person or entity (including, without
limitation, any consultant or any person employed by or associated with any
entity with which you are employed or associated), recruit, solicit or induce
(or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company.


7.             ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF ANY SUCCESSOR OF THE
COMPANY BY REORGANIZATION, MERGER OR CONSOLIDATION AND ANY ASSIGNEE OF ALL OR
SUBSTANTIALLY ALL OF ITS BUSINESS AND PROPERTIES.  NEITHER THIS AGREEMENT NOR
ANY RIGHTS OR BENEFITS HEREUNDER MAY BE ASSIGNED BY YOU, EXCEPT THAT, UPON YOUR
DEATH, YOUR EARNED AND UNPAID ECONOMIC BENEFITS WILL BE PAID TO YOUR HEIRS OR
BENEFICIARIES.


8.             INTERPRETATION AND SEVERABILITY.  IT IS THE EXPRESS INTENT OF THE
PARTIES THAT (A) IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD AS TO DURATION,
GEOGRAPHICAL SCOPE, ACTIVITY OR SUBJECT, SUCH PROVISION SHALL BE CONSTRUED BY
LIMITING AND REDUCING IT AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, SO
AS TO BE ENFORCEABLE TO THE FULLEST EXTENT COMPATIBLE WITH APPLICABLE LAW; AND
(B) IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT CANNOT
BE SO LIMITED AND REDUCED AND FOR ANY REASON IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
THE OTHER PROVISIONS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL BE CONSTRUED AS
IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN.


9.             NOTICES.  ANY NOTICE THAT YOU OR THE COMPANY ARE REQUIRED TO GIVE
THE OTHER UNDER THIS AGREEMENT SHALL BE GIVEN BY PERSONAL DELIVERY, RECOGNIZED
OVERNIGHT COURIER SERVICE, OR

5


--------------------------------------------------------------------------------



REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED IN YOUR CASE
TO YOU AT YOUR LAST ADDRESS OF RECORD WITH THE COMPANY, OR AT SUCH OTHER PLACE
AS YOU MAY FROM TIME TO TIME DESIGNATE IN WRITING, AND, IN THE CASE OF THE
COMPANY, TO THE COMPANY AT ITS PRINCIPAL OFFICE, OR AT SUCH OTHER OFFICE AS THE
COMPANY MAY FROM TIME TO TIME DESIGNATE IN WRITING.  THE DATE OF ACTUAL DELIVERY
OF ANY NOTICE UNDER THIS SECTION 9 SHALL BE DEEMED TO BE THE DATE OF RECEIPT
THEREOF.

10.           Waiver.  No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder.  No waiver hereunder shall be
effective unless it is in writing and signed by the waiving party.

11.           Complete Agreement; Modification.  This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them.  Any modification
of this Agreement shall be effective only if set forth in a written document
signed by you and a duly authorized officer of the Company.

12.           Headings.  The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part, or affect the
meaning, of this Agreement.

13.           Counterparts.  This Agreement may be signed in two (2)
counterparts, each of which shall be deemed an original and both of which shall
together constitute one agreement.

14.           Choice of Law; Jurisdiction.  This Agreement shall be deemed to
have been made in the Commonwealth of Massachusetts, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

15.           Advice of Counsel; No Representations.  You acknowledge that you
have been advised to review this Agreement with your own legal counsel, that
prior to entering into this Agreement, you have had the opportunity to review
this Agreement with your attorney, and that the Company has not made any
representations, warranties, promises or inducements to you concerning the
terms, enforceability or implications of this Agreement other than as are
contained in this Agreement.

16.           I.R.C. § 409A.  All other provisions of this Agreement
notwithstanding, this Agreement shall be construed to avoid any adverse tax
consequences to you under Internal Revenue Code Section 409A, and the parties
agree to amend this Agreement from time to time as may be necessary to that end,
in a manner that best preserves the economic benefits to you.  Further, for so
long as the Company has a class of stock that is publicly traded on an
established securities market or otherwise, then the Company shall from time to
time compile a list of

6


--------------------------------------------------------------------------------


“Specified Employees” as defined in, and in accordance with Treasury Reg. §
1.409A-1(i) or any successor regulation.  If you are a Specified Employee on the
date of the termination of your employment with the Company, then,
notwithstanding any other provision herein, no payment shall be made to you
pursuant to this Agreement during the period lasting six (6) months from the
date of such termination of employment unless the Company determines that there
is no reasonable basis for believing that making such payment would cause you to
suffer any adverse tax consequences pursuant to Section 409A. If any payment to
you is delayed pursuant to the provisions of this paragraph, such delayed
payment shall instead be made on the first business day following the expiration
of the six (6) month period referred to herein.

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

By:

 /s/ Brian J. G. Pereira

 

 

Name: Brian J.G. Pereira

 

Title: President & Chief Executive Officer

 

 

 

 

 

/s/ David A. Arkowitz

 

 

Name: David A. Arkowitz

 

Title: Chief Financial Officer & Chief Business Officer

 


--------------------------------------------------------------------------------